Citation Nr: 1450702	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  05-28 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, on a direct or presumptive basis, or as secondary to Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968, including service in the Republic of Vietnam during the Vietnam War era.    

This appeal to the Board of Veterans' Appeals (Board) is from July and August 2005 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously remanded in September 2010 for further development, and in June 2012 to ensure compliance with the September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that the Board has a duty to ensure compliance with the terms of a remand).  In March 2013, the Board denied the Veteran's claim for service connection for hypertension, including as secondary to DMII.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court), and in September 2013, the Veteran's representative and VA's General Counsel filed a joint motion asking the Court to vacate the Board's decision and remand the claim for further development and readjudication in compliance with the Board's June 2012 remand directives.  The Court granted the joint motion for remand (JMR), and the Board again remanded the claim in March 2014 for a second addendum opinion to the November 2010 hypertension examination.  Of note, the JMR and Court order granting the JMR are misfiled in the electronic record under a receipt date of June 4, 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional substantive development, as outlined in the identified paragraphs below, is necessary to further appellate consideration of the claim on appeal.

The Veteran contends that he is entitled to service connection for hypertension, including as secondary to DMII.  

The remand by the Board in March 2014 sought to clarify the examiner's June 2012 addendum opinion as to whether the Veteran's hypertension was a chronic disease incurred in service, presumptively incurred in service, or otherwise related or attributable to his service or dates back to his service.   

For the showing of chronic disease in service, a sufficient combination of manifestation and observation is required to identify the disease entity and establish chronicity at the time.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2014); 38 C.F.R. § 3.303(a) (2014).  Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137 (West Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Finally, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The April 2014, addendum opinion does not individually address these three possibilities for service connection, nor does it address the Veteran's lay statements concerning his belief that he has had hypertension since separation from service.  The addendum opinion, thus, does not comply with the terms of the March 2014 remand.  See Stegall, 11 Vet. App. at 270-71.  For these reasons the claim must again be remanded for an additional addendum opinion which addresses these possibilities for service connection, as well as the arguments of the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records dated from April 18, 2014, to present.  

2.  Obtain an addendum opinion from the November 2010 VA examiner who conducted the VA hypertension examination.  The addendum opinion should determine the nature and etiology of the Veteran's current hypertension.  

The claims folder should be forwarded to the examiner for review.  Following review of the claims folder, the examiner should provide individually discernable opinions regarding the following:    

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any current hypertension disability is related to the Veteran's military service from August 1964 to August 1968, regardless of the lack of diagnosis of, treatment of, or complaint by, the Veteran during his service.  The examiner should specifically address the Veteran's lay statements that he believes he has had hypertension since separation from service and his awareness of his hypertension since the mid-1970s.

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that any current hypertension disability initially manifested within the one-year presumptive period following his service.  The examiner should specifically address the Veteran's lay statements that he believes he has had hypertension since separation from service and his awareness of his hypertension since the mid-1970s.

c. Whether it is at least as likely as not (i.e., probability of 50 percent) that any current hypertension disability, in light of all the evidence, including that pertinent to service, is otherwise related or attributable to his service or dates back to his service.  The examiner should specifically address the Veteran's lay statements that he believes he has had hypertension since separation from service and his awareness of his hypertension since the mid-1970s.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively whether the disability was initially manifested in service or within one year of his separation.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

If the November 2010 examiner is unavailable, have a specialist with the necessary qualifications and expertise provide the addendum opinion.  

4.  After completing any further development readjudicate the Veteran's claim.  Such adjudication should specifically address all potential theories for service connection, to include as secondary to the Veteran's service-connected DMII.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


